Citation Nr: 0731265	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to August 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Oakland RO.  

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

The manifestations of the veteran's service-connected low 
back disability do not exceed slight limitation of motion; 
spasm is not clinically shown; forward flexion of the 
thoracolumbar spine is greater than 60 degrees; and the 
combined range of motion is more than 120 degrees.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 &. Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5289, 5292, 5293, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a  
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim for a rating in excess of 10 percent for 
low back strain, the veteran was provided VCAA notice by 
letter in April 2004.  Although he was provided VCAA notice 
subsequent to the December 2003 rating decision appealed, he 
is not prejudiced by such notice timing defect.  He was 
notified of VA's duties to notify and assist in the 
development of the claim.  The April 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The letter also 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  Furthermore, in a March 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has had ample time to 
respond/supplement the record.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and available post-service 
treatment records.  He has not identified any pertinent, 
available evidence that remains outstanding.  He has been 
afforded multiple VA examinations.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.


Factual Background

Service medical records note that the veteran was treated for 
a backache beginning in September 1970.  By rating decision 
in October 1971, the RO granted service connection for 
recurrent low back strain, rated noncompensable.  

In August 2003, the veteran submitted a claim for nonservice-
connected pension benefits, which was also construed by the 
RO as a claim for an increased rating.

An October 2003 VA examination report notes the veteran's 
complaints of cramping-type low back pain with occasional 
radiation to the buttocks and thighs.  At the time of the 
examination, he was able to ambulate without assistance.  
Posture was good and gait was normal.  The veteran indicated 
an area of discomfort in the midline of the lumbar region.  
Examination revealed no evidence of spasm or deformity.  
Range of motion was: flexion to 90 degrees; extension to 10 
degrees; and lateral bending to 25 degrees bilaterally.  
Straight leg raise was accomplished to 65 degrees 
bilaterally.  Neurological examination was essentially 
normal.  X-rays of the lumbar spine revealed moderately 
severe degenerative changes.

By rating decision in December 2003, the RO granted an 
increased, 10 percent rating for the veteran's low back 
disability, effective August 21, 2003.  Thereafter, he 
continued his appeal.

On June 2004 VA examination the veteran complained of ongoing 
back pain.  Upon examination, he stood up straight and walked 
without limping.  No gross deformities were noted.  There 
were no tender areas, muscle spasms, swelling, or 
discoloration.  The veteran denied any current back pain.  
Range of motion was measured full as follows: flexion to 90 
degrees; extension to 30 degrees; lateral bending to 30 
degrees bilaterally; and rotation to 30 degrees.  It was 
noted that the veteran had no neurological deficits, showed 
no limitation of motion, and exhibited no signs of pain or 
discomfort.  The examiner opined, "the DeLuca factor for 
this veteran would be 0% and I do not believe that his range 
of motion or joint function would be limited in any way by 
pain, fatigue, weakness or lack of endurance."

In a November 2004 statement, the veteran complained that his 
back symptoms were "substantially worse" and that he now 
experienced muscle spasms on bending.  

An August 2005 VA examination report notes that upon 
examination, the veteran stood up straight and walked without 
limping.  There was very mild tenderness to percussion in the 
lumbar region.  No muscle spasms, swellings, or 
discolorations were detected.  Range of motion of the back 
was normal at 90 degrees of flexion, 30 degrees of extension, 
30 degrees of bending bilaterally and 30 degrees of rotation.  
The Queckenstedt's test was negative.  The veteran was able 
to stand on his toes and heels without discomfort.  Both the 
knee and ankle reflexes were sluggish bilaterally.  Sensation 
and circulation in the lower extremities were normal.  
Straight leg raising test was 60 degrees bilaterally without 
any discomfort.  It was noted that there were no orthopedic 
abnormalities found in the veteran's back.

In a March 2007 statement, the veteran reported that he had 
been on pain medication during his VA examinations.

Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date the veteran is entitled to a rating 
under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under Code 5295 and 
limitation of motion of the lumbar spine was evaluated under 
Code 5292.  A 10 percent rating was warranted for lumbosacral 
strain if it was manifested by characteristic pain on motion.  
A 20 percent rating was warranted where there was muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent rating if it 
is moderate and a 40 percent rating if it is severe.  
38 C.F.R. § 4.71a, Code 5292 (2003).  [As ankylosis or 
complete bony fixation of the spine is not shown, Codes 5289, 
5286 do not apply.]  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are each rated 
under the General Rating Formula for Rating Diseases and 
Injuries of the Spine (General Rating Formula, outlined 
below).  38 C.F.R. § 4.71a, Codes 5237 and 5242 (2007).  

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the General Rating 
Formula criteria, which provide the following:  Neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  In exceptional cases, an examiner 
may state that, because of age, body habitus, neurological 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation.  Each range of 
motion should be rounded to the nearest 5 degrees.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The medical evidence of record does not show muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending or abnormal mobility on 
forced motion.  Although the veteran complained of muscle 
spasms in a November 2004 statement, VA examinations in June 
2004 and August 2005 (i.e., before and after his statement) 
revealed no findings of muscle spasms.  The Board finds, 
therefore, that the criteria for a rating greater than 10 
percent for lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran's limitation of 
motion does not more nearly approximate moderate than slight.  
The Board acknowledges that the veteran experiences chronic 
low back pain and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain was taken 
into consideration in the assignment of the 10 percent rating 
currently in effect.  Thus, any functional impairment due to 
pain is contemplated by the current evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Code 5292.  Moreover, the June 
2004 VA examiner opined that the veteran's range of motion or 
joint function would not be limited in any way by pain, 
fatigue, weakness or lack of endurance.  Consequently, the 
medical evidence of record does not provide a basis for a 
rating greater than 10 percent under Code 5292.

Likewise, with respect to the revised General Rating Formula 
criteria, VA examinations have found range of motion in the 
lumbar spine to be limited to no less than 90 degrees of 
flexion.  Combined range of motion has exceeded 120 degrees.  
VA examinations have also been negative for muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  Thus, the preponderance of the evidence is 
against an increased rating under Code 5237.

In addition, the medical evidence shows that the veteran 
retains substantial useful motion of his low back, and disc 
disease has not been diagnosed.  Therefore, a higher rating 
on the basis of ankylosis or for disc disease is not 
warranted.

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against this claim, that rule does not apply.


ORDER

A rating in excess of 10 percent for low back strain is 
denied.


REMAND

The evidence of record shows a current diagnosis of PTSD 
(see, e.g., September 2005 VA examination report); however, 
the veteran's service personnel records do not show any 
awards or decorations denoting he engaged in combat.  Where 
it has not been shown through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v.  Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Regarding his alleged stressors, the veteran maintains that 
he was exposed to mortars, rockets, RPGs and small arms fire 
while on base at Chu Lai.  The veteran's service personnel 
records show that he was assigned to Chu Lai from July 1969 
to February 1970.  The veteran submitted a statement from 
RRA, who was assigned to Chu Lai from February 1969 to 
January 1970; RAA stated that Chu Lai was "constantly" hit 
by mortars and rocket attacks.  These types of attacks appear 
to be events capable of verification; however, the U.S. Army 
and Joint Services Records Research Center (JSRRC) has not 
been contacted to research the veteran's alleged service 
stressors.  Therefore, an attempt must be made to verify the 
veteran's alleged stressors.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should forward copies of the 
veteran's service personnel records, a 
copy of DA Form 20, and a listing of 
alleged stressors (to include attacks on 
Chu Lai from July 1969 to February 1970) 
to the JSRRC and request that that 
organization attempt to verify the 
claimed stressors.  Regarding the 
veteran's allegation of being exposed to 
small arms fire and other attacks on 
base, if feasible, JSRRC should provide 
general information on the dimensions of 
the base, the number of occasions on 
which (while the veteran was stationed 
there) the base received incoming fire, 
and whether the location of the veteran's 
unit and/or his duties would have placed 
him in proximity to the incoming fire.

2.  After completion of the above and any 
additional development deemed necessary 
(suggested by the results of the 
development ordered), the RO should 
readjudicate the matters on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


